Title: To Thomas Jefferson from LeRay de Chaumont, 26 November 1807
From: Chaumont, LeRay de
To: Jefferson, Thomas


                        
                            Sir
                            
                            Newyork November 26th. 1807.
                        
                        In sending you last July, at my arrival in this country, the dispatches of our minister in France and several
                            letters from your friends in that country I mentioned to you the work of Madame De Staël which I could not then forward,
                            as the trunk which contained it did not arrive in time for my departure. It is only now that it reaches me, and you will
                            find it included here.
                        I must not doubt that the above mentioned dispatches have been received by your excellency as I have
                            deposited and recommended them myself to the post-master; But I confess I would have been more easy had I received a line
                            which would have made me certain that they had not miscarried.
                        I am with great regard of your Excellency the most obedient and humble servant
                        
                            Le Ray de Chaumont
                            
                        
                    